To compel respondent to set aside an order allowing an appeal from the report of commissioners on claims.
Order to show cause denied October 4, 1892.
Appellant had within sixty days filed a notice of appeal and bond; said papers were filed in the absence of the probate judge, but the register was present and informed appellant’s attorney that he would call the attention of the judge of probate to the matter, and if he did not approve the bond, would notify him; that the .attention of the judge of probate was not called to the matter until twenty days after the sixty days had expired.